Citation Nr: 0825445	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-28 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic brain syndrome 
associated with brain trauma with super-imposed anxiety 
reaction, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from April 1951 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran testified at a Travel 
Board hearing before the undersigned in May 2008.


FINDING OF FACT

The veteran's chronic brain syndrome associated with brain 
trauma is not manifested by a psychiatric disorder; the 
veteran has subjective complaints of headaches, cognitive 
defects in memory, and transient global amnesia episodes; the 
transient global amnesia episodes are not manifested by major 
seizures and minor seizure activity does not occur weekly.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for chronic brain syndrome associated with brain trauma, have 
not been met. 38 U.S.C.A. § 1155, (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.20, 4.121, 4.124a, 
4.126(d), 4.130,  Diagnostic Code 8045-8911 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 


Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Thereafter, the claimant was provided additional VCAA 
notification in April 2008.  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  


In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the 



claimant understands what was needed to prevail.  See 
Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the VCAA notice letters were cumulatively 
compliant with the directives in Vazquez-Flores.  Further, 
even if there was any deficiency, the Board finds that any 
deficiency in the VCAA notice was harmless error.  



In this regard, the initial VCAA letter included the 
enclosure "What the Evidence Must Show-Claim for Increase."  
The April 2008 letter specifically provided pertinent 
diagnostic codes and informed the claimant of the diagnostic 
criteria necessary to be met in order to substantiate his 
claim. The claimant was also provided pertinent information 
in the SOC and SSOC.  Cumulatively, the claimant was informed 
of the necessity of providing on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  In the April 
2008 letter, the section entitled "How VA Determines the 
Disability Rating," specifically cited to the impact on 
employment and described the types of evidence which would 
support the claim.  The claimant was also told that 
disability rating range from zero to 100 percent based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  As noted, this letter, 
along with the SOC and SSOC, were relevant to the specific 
pertinent diagnostic code.  At his May 2008 hearing, the 
undersigned discussed the VCAA notification and established 
that the Board was in possession of all the relevant 
evidence.  In addition, the representative acknowledged he 
had sufficient time to development the case and was prepared 
to go forward with the hearing.  Therefore, the Board finds 
that the claimant has not been prejudiced by insufficient 
notice in this case.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  As noted, the 
claimant indicated that the Board had all the pertinent 
evidence.  In addition, the claimant indicated that his 
current symptoms were consistent with the symptoms exhibited 
on his last VA examination, dated in August 2005.  There is 
no objective evidence indicating that there has been a 
material change in the service-connected disability since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  



The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The August 2005 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOC, and the VCAA 
notices furnished the necessary additional notification to 
the claimant with regard to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The April 2008 letter also discussed the appropriate 
disability rating.  Although the or effective date to be 
assigned was not discussed, an increased rating is not being 
assigned in this case.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); 



Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Historically, the veteran was involved in an automobile 
accident during service in October 1951 where he hit his head 
on either the windshield or dashboard.  The veteran was 
hospitalized and treated for his injuries.  The diagnosis was 
conversion reaction, chronic, moderate, manifested by 
persistent frontal headaches without any organic etiology, 
diffuse anxiety, hyperhidrosis and insomnia.  The veteran 
appeared before a medical board.  The diagnosis was mental 
disorder, non-psychotic, with demonstrable physical anxiety 
after brain concussion.  

The veteran was separated from service in April 1952 and 
immediately filed a claim for VA compensation benefits.  In a 
May 1952 rating decision, service connection was granted for 
conversion reaction and a 10 percent rating was assigned.  

Thereafter, in a February 1958 rating decision, the veteran's 
service-connected disability was recharacterized as chronic 
brain syndrome associated with brain trauma with superimposed 
anxiety reaction.  The disability rating was increased to 30 
percent.  A subsequent January 1983 rating decision noted 
that the 30 percent rating for chronic brain syndrome 
associated with brain trauma with superimposed anxiety 
reaction was a protected rating.  The assigned diagnostic 
code was 8045-9400.

The current claim for an increased rating was received in May 
2005.  Thereafter, private medical evidence was received.  
Some of the private evidence predated the appeal period.  
However, for the sake of historical reference, the Board 
notes that private medical evidence dated in 2002 indicated 
that the veteran had had a transient ischemic attack (TIA) or 
a seizure.  The veteran denied depressive symptoms.  By 
December 2002, there had been no further neurological events 
or TIA like symptoms.  

In January 2004, the veteran had a head and neck computerized 
tomography (CT) angiogram performed.  It was noted that the 
veteran had a history of recurrent amnesia as well as an old 
PCA stroke.  The impression was old right PCA infarct as well 
as bilateral carotid bifurcation and vertebral artery origin 
atherosclerotic plaque with mild left bifurcation stenosis.  
An electroencephalogram (EEG) was also performed.  The 
examiner noted that the veteran presented with a history of 
episodes of transient amnesia times 4 with memory loss.  The 
last episode was December 2003 which lasted 10-12 hours and 
took 2-3 days to resolve.  Previous EEGs had been within 
normal limits.  The electrocardiogram (EKG) was normal.  The 
EEG was within normal limits.  There were no definite focal 
or epileptiform features and no push buttons identified.  

The veteran has been treated by E.B.B., M.D.  The veteran was 
seen in April 2004 for episodic amnesia which he last 
experienced in December 2003.  Although a definitive etiology 
was not found, either prolonged complex partial seizures or 
prolonged postictal states following briefer seizures 
remained the most likely causes.  Ambulatory EEG included no 
spells and also showed no definite epileptiform abnormalities 
interictally.  In addition, CT angiogram on the anterior and 
posterior circulation, both the intracranial and extracranial 
vessels showed no significant stenosis.  The result provided 
further evidence that his remote right posterior cerebral 
artery stroke was of cardiac origin.  

It was noted that the veteran was inadvertently given a lower 
dose of Neurontin than was prescribed, 100 b.i.d. rather than 
300 .b.i.d.  The physician indicated that the 300 b.i.d. had 
been reintroduced and that a higher dose was not indicated 
unless there were additional episodes suggestive of seizures.  
On examination, the veteran appeared well.  Neurologically, 
he was alert, energetic, and conversant with fluid speech.  
The cranial nerve examination showed normal pupils.  Visual 
field testing showed a left upper quadrant visual field cut.  
Extraocular movements were full and there was no nystagamus.  
Facial sensation and strength, hearing, palate elevation, 
shoulder shrug, and tongue protrusion were all normal.  

In summary, the veteran had a history of recurrent episodes 
that clinically resembled transient global amnesia, but in 
the absence of a definite vascular or other cause, a complex 
partial seizure which was either prolonged or followed by a 
long postictal state remained a reasonable possibility.  In 
the setting, a low dose of Neurontin had a good chance of 
being effective.  

The veteran was seen again by Dr. B. in September 2004 
regarding recurrent episodes of amnesia and possible 
confusion lasting for several hours.  He had experienced one 
of these episodes in June 2004 which was the first one in 6 
months.  It was somewhat shorter than the others as he was 
almost clear by the time he arrived in the emergency 
department and some of the memories returned later.  He was 
admitted overnight and his Neurontin was increased from 300 
b.i.d. to t.i.d.  He had tolerated this change in medication 
fairly well.  He had not had any other episodes suggestive of 
partial seizures or transient ischemia.  On examination, the 
veteran appeared well.  Neurologically, he was alert and 
conversant with fluid speech.  The cranial nerve examination 
showed normal pupils.  There was a partial left upper 
quadrant visual field cut.  Facial sensation and strength, 
palate elevation, shoulder shrug, and tongue protrusion were 
all normal.  In summary, the etiology of the veteran's 
episodes was unclear, but it seemed reasonable to continue 
the veteran with Gabapentin because of the possibility of 
partial seizures, or less likely, migraine equivalents.  The 
veteran's medication dose was increased.  He was scheduled to 
be seen in 6 months.  

In September 2004, the veteran was seen in conjunction with 
his treatment by Dr. E.F.  It was noted that the veteran had 
been having neurological issues, but his current examination 
was unremarkable.  In January 2005, the veteran was seen 
after an episode of amnesia.  The veteran felt that he might 
have had a seizure, but the physician was not sure.  In March 
2005, a seizure disorder was noted and it was recorded that 
the veteran was taking Neurontin.  

In April 2005, the veteran returned for follow-up care with 
Dr. B. for focal seizures causing transient confusion and 
usually amnesia.  The veteran had experienced a spell in 
January 2005.  However, this spell seemed much milder than 
prior spells.  His wife called the physician when the veteran 
seemed a little agitated, but lucid in the morning.  Later in 
the day, he complained of not feeling well, but was quite 
conversant.  He may have had amnesia for part of the day.  
When he was seen, the symptoms were clearing and the 
examination was unremarkable.  At that time, his Neurontin 
was increased by another 300 milligrams so that he was now 
taking 300/300/600.  He was not aware of any sedation or 
other side effects.  His other medications were listed.  On 
examination, the veteran appeared at his baseline.  
Neurologically, he was alert and articulate with fluid 
speech.  His spirits were good.  The cranial nerve 
examination showed normal pupils.  There was a left upper 
quadrant visual field cut.  Extraocular movements were 
saccadic, but full, and there was no nystagamus.  Facial 
sensation and strength, palate elevation, shoulder shrug, and 
tongue protrusion were all normal.  In summary, the veteran's 
probable focal seizures had declined in frequency and 
severity.  The last time that there was clear alteration in 
awareness observed was probably before the physician saw him 
over 1.5 years ago.  He had a mild episode in June and even 
milder episode in January.  Because he was tolerating 
Neurontin very well, the veteran preferred to increase his 
dose rather than wait for any further spells, so he was 
increased to 600 b.i.d.  He was scheduled to be seen in 6 
months.  

In September 2005, the veteran was seen for follow-up of 
probable focal seizure causing transient confusion and 
usually amnesia since January 2005.  He was tolerating 
Neurontin at 600 t.i.d.  He was not aware of any sedation or 
side effects.  His other medications were listed.  On 
examination, the veteran appeared at his baseline.  
Neurologically, he was alert and articulate with fluid 
speech.  His spirits were good.  The cranial nerve 
examination showed normal pupils.  There was a partial left 
upper quadrant visual field cut.  Extraocular movements were 
saccadic, but full, and there was no nystagamus.  Facial 
sensation and strength, palate elevation, shoulder shrug, and 
tongue protrusion were all normal.  Hearing was slightly 
diminished.  In summary, the veteran's probable focal 
seizures had responded to a moderate Neurontin dose.  He had 
not had any spells for 9 months and none with clear 
alteration in awareness since starting medication 2 years ago 
(2003).  He was continued on the current dose of medication 
and scheduled to be seen in 6 months.  

In an October 2005 letter, Dr. F. indicated that the veteran 
had continued to be evaluated by Dr. B. for a history of 
focal seizures.  Dr. F. stated that he agreed with Dr. B. 
that the veteran needed to continue taking Neurontin 6000 
milligrams t.i.d.  

In August 2005, the veteran was afforded a VA neurological 
examination.  The history of the veteran's inservice accident 
was reviewed.  Since that time, the veteran indicated that 
his memory was negatively affected.  In addition, he reported 
that he had had acute spells of being unable to know where he 
was or whom he was.  These spells had occurred over the last 
12 years.  The first episodes of these spells, characterized 
as transient global amnesia, occurred in 1993.  In total, the 
veteran had had 6-10 of these episodes with 4-5 occurring in 
the last 2 years.  In addition, the veteran had suffered a 
stroke in 1992 which resulted in visual problems which had 
since resolved.  The veteran had held various jobs post-
service and had mostly worked with heavy equipment.  He 
retired in 1981 after he fell off of a rig and hurt his legs.  
His lack of memory negatively had affected his functioning at 
home and at work, when he was working.  

On examination, the veteran's mental status was alert and 
oriented times three.  The veteran needed some prompting as 
to the date.  He knew who the President and past Presidents 
of the United States were and he also knew the name of the 
Vice President.  He remembered 1 out of 3 phrases after 3 
minutes and did not remember them after 5 minutes without 
prompting.  However, with prompting, he was able to remember 
3 out of 3 in 5 minutes.  He was able to repeat phrases 
correctively.  He could repeat 6 out of 7 digits in a row.  
He was able to spell "world" forward and backwards.  Serial 
7's were preformed poorly.  However, he was able to so simple 
mathematical calculations.  He also followed 3 step commands 
appropriately.  His speech was fluent with no paraphrasic 
errors.  Cranial nerve examination II to XII were within 
normal limits.  He had no evidence of a field cut.  His 
pupils were equal, round, and reactive to light.  Motor 
examination revealed a normal distal rapid alternating 
movements.  His strength was normal and his tone was normal 
in all 4 limbs.  Cerebellar examination revealed normal 
finger to nose and normal heel to shin examination.  

The impression was amnestic syndrome secondary to head trauma 
suffered in the service; transient global amnesia episodes.  
The examiner indicated that it was possible that prior head 
trauma produced memory deficits which might have predisposed 
the veteran to more frequent and severe spells of transient 
global amnesia.  

The veteran was also afforded a VA mental disorder 
examination.  Mental status examination revealed that the 
veteran was engaging, cooperative and relaxed.  He answered 
all questions to the best of his ability.  His speech rate 
and productivity were within normal limits.  There was no 
evidence of agitation, irritability, or hostility.  He 
demonstrated no thought disorder, hallucinations, paranoid 
ideation, or delusions.  He was oriented in all three 
spheres.  His insight and judgment were good.  He denied any 
history of either suicidal or homicidal ideation.  There was 
no evidence of any depressions or psychotic episodes.  There 
was no psychiatric diagnosis.  The global assessment of 
functioning (GAF) was 85.  In summary, the examiner stated 
that there was no evidence that the veteran suffered from a 
major psychiatric disorder.  The etiology of the transient 
amnesia episodes clearly rested within a neurological 
disorder.  The examiner's impression was that they were 
causally related to his inservice significant head trauma.  
He opined that there was not TIAs as the veteran had 
experienced these episodes while on Coumadin.  They could be 
seizure-related.  They were not related to any substance 
abuse.  

Thereafter, the veteran continued VA outpatient care.  

In a May 2007 letter, S.K., M.D., indicated that the veteran 
had a seizure disorder and was taking Neurontin 2100 
milligrams per day.

In May 2008, the veteran testified at a personal hearing 
before the undersigned with his wife who is a registered 
nurse.  The veteran related that he had a steel plate in his 
head, so he could not have any magnetic resonance imaging 
tests.  He had experienced memory loss, amnesia, and 
headaches.  He related that his headaches would last for 3-4 
hours and go on for weeks at a time.  He reported that he 
last worked in 1981, when he fell off of a rig, hurt his 
legs, and had to stop working.  The veteran reported that he 
was on medication.  His wife related that his medication had 
been increased and the medication prevented seizures.  She 
indicated that he had been denied an increased rating since 
he was not having seizures, but the medication is what 
prevented these seizures.  He had not had a seizure for a 
year.  

As noted, the veteran's service-connected disability, chronic 
brain syndrome with associated brain trauma with superimposed 
anxiety reaction, is rated under Diagnostic Code 8045-9400.  

According to the diagnostic code which evaluates impairment 
resulting from brain disease due to trauma, Diagnostic Code 
8045, purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., which are recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Id.

In this case, the veteran does not have a diagnosis of multi-
infarct dementia.  The veteran has subjective complaints of 
headaches, per his hearing testimony.  Although there is no 
recent medical documentation of headaches during the appeal 
period, the Board finds that the veteran is competent to make 
subjective complaints of headaches.  However, pursuant to 
Diagnostic Code 8045, those headaches associated with the 
brain trauma may only be assigned a 10 percent rating and may 
not be combined with any other rating.  The veteran has 
already been assigned a higher rating.  So, rating the 
veteran on this basis will not afford a higher rating as 
there may no combining with other ratings.  The Board notes 
that while the rating schedule permits higher ratings for 
migraine headaches as a disease entity under Diagnostic Code 
8100, there is no current confirmed diagnosis of migraine 
headaches, so a rating on this basis would not be 
appropriate.  There is no need for examination in this regard 
as the record is replete with private medical evaluations, VA 
outpatient records, and 2 VA examinations.  

The veteran has in essence been assigned a rating based on 
the initial psychiatric component of his disability.  
38 C.F.R. § 4.16(d) provides that when a single disability 
has been diagnosed both as a physical condition and as a 
mental disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  Diagnostic Code 9400 
provides the rating for generalized anxiety disorder.  

According to Diagnostic Code 9400, a 30 percent evaluation 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9400.  The next 
higher evaluation of 50 percent evaluation will be awarded 
with evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating is assigned when 
there is total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id. 

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  

In this case, the August 2005 VA examiner determined that the 
veteran does not currently have a psychiatric diagnosis and 
his GAF was 85, consistent with the absence of symptoms.  The 
mental status examination did not reveal positive psychiatric 
findings.  The veteran has cognitive dysfunction which has 
been essentially attributed to his seizure disorder and not 
to a psychiatric disorder.  Nevertheless, even considering 
the cognitive dysfunction, mild memory loss is contemplated 
in a 30 percent rating based on the psychiatric code 
criteria.  The most recent VA examination showed that the 
veteran had cognitive deficits, but was able to perform 
memory testing adequately with prompting, performs 
mathematical calculations, and could follow 3 step commands.  
His long term memory appeared unimpaired.  Otherwise, as 
noted, psychiatric symptoms were not demonstrated.  
Therefore, a higher rating on the basis of cognitive 
dysfunction under Diagnostic Code 9400, by analogy per 
38 C.F.R. § 4.20 since there is no psychiatric disorder, 
would not be warranted and the current manifestations do not 
more nearly approximate a 50 percent rating.  Accordingly, 
there is no basis for a rating in excess of 30 percent as the 
criteria clearly are not met.  The initially diagnosed 
psychiatric component is not the dominant aspect of the 
veteran's disability.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by VA must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, 
Diagnostic Code 8045-9400.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

In reviewing the evidence of record, as indicated above, it 
is clear that the veteran's current manifestations consist of 
episodes of global transient amnesia associated with a 
seizure disorder/amnestic syndrome which has been medically 
related to the inservice head trauma.  As such, the Board 
finds that a rating based on the current neurological 
deficits is more appropriate.  

Under 38 C.F.R. § 4.121, neurological observation in a 
hospital may be ordered where there is doubt as to the true 
nature of epileptiform attacks.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).

In this case, the veteran does not have a diagnosis of 
epilepsy.  However, the Board finds that the veteran's 
seizure disorder/amnestic syndrome may be rated by analogy to 
the diagnostic codes pertaining to epilepsy.  See 38 C.F.R. 
§ 4.20.  There is sufficient lay, private medical, and VA 
medical evidence to ascertain the nature of the veteran's 
seizure/amnesia attacks.  

Under Diagnostic Codes 8910 and 8911, grand and petit mal 
epilepsies are respectively rated under a "General Rating 
Formula" for major and minor seizures.  The General Rating 
Formula for Major and Minor Seizures provides as follows:  
Epilepsy manifested by at least one major seizure in the last 
2 years or at least 2 minor seizures in the last 6 months 
warrants a 20 percent rating.  Epilepsy manifested by at 
least one major seizure in the last six months, or two in the 
last year; or an average of at least five to eight minor 
seizures weekly may be assigned a 40 percent evaluation.  A 
60 percent evaluation requires an average of at least one 
major seizure in four months over the last year; or nine to 
ten minor seizures per week.  An 80 percent evaluation 
requires an average of at least one major seizure in three 
months over the last year; or more than ten minor seizures 
weekly.  A 100 percent evaluation requires an average of at 
least one major seizure per month over the last year.  

NOTES 1 and 2 listed above that "General Rating Formula" 
define the following:  A "major seizure" is characterized 
by the generalized tonic-clonic convulsion with 
unconsciousness.  A "minor seizure" consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal); or sudden jerking movements of 
the arms, trunk or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  NOTES 1-3 listed below 
that "General Rating Formula" state the following:  When 
continuous medication is shown necessary for the control of 
epilepsy, the minim evaluation will be 10 percent.  If there 
are major and minor seizures, rated on the predominating 
type.  There will be no distinction between diurnal and 
nocturnal major seizures.  In the presence of major and minor 
seizures, rate the predominating type.  This rating will not 
be combined with any other rating for epilepsy.

In addition, the rating schedule notes that a nonpsychotic 
organic brain syndrome will be rated separately under the 
appropriate diagnosis code.  However, as indicated above, 
there is no current diagnosis of a psychiatric disorder.  

The nature of the veteran's recent seizure or amnesia 
episodes has not included convulsions or unconsciousness.  
Thus, they are more consistent with the description of a 
"minor seizure."  

The veteran has been taking Neurontin to control his 
seizures/amnesia episodes.  The veteran and his wife 
essentially argue that it is unfair to deny a higher rating 
for his disability because medication is necessary to control 
the symptoms.  The ratings based on seizures specifically 
take into consideration the use of medication.  However, the 
use of medication to control episodes only secures a 10 
percent rating.  Thus, a higher rating based on the premise 
that medication is needed to control more severe or more 
frequent seizure or amnesia episodes is not warranted.  

In this case, a 30 percent rating is in effect.  In order for 
a higher rating to be warranted, the seizure disorder must be 
manifested by at least one major seizure in the last six 
months, or two in the last year; or an average of at least 
five to eight minor seizures weekly.  The Board notes that 
during the course of the appeal, the veteran had episodes in 
June 2004 and January 2005, with the episodes becoming 
milder.  At his hearing, the veteran and his wife indicated 
that there had been no episodes within the past year.  Even 
assuming there had been another episode between January 2005 
and the May 2008 hearing, the veteran does not meet the 
criteria for a higher rating.  The veteran does not have 
transient global amnesia episodes or other seizure activity 
which occurs five to eight times a week.  

The Board is aware of the veteran's memory and other 
cognitive dysfunction problems as well as his subjective 
headache complaints.  As such, the Board finds that the 
veteran's current rating is appropriate when taking into 
account the totality of his symptoms as the diagnostic codes 
for seizures are not based on cognitive deficits, also.  
Although the psychiatric diagnostic codes include such 
consideration, as noted, he does not have a psychiatric 
diagnosis and even considering the cognitive dysfunction 
under Diagnostic Code 9400 by analogy, a higher rating is not 
warranted as the current manifestations do not more nearly 
approximate a 50 percent rating under that code for the 
reasons discussed above.  

In sum, the veteran's chronic brain syndrome associated with 
brain trauma is not manifested by a psychiatric disorder.  
Rather, the veteran has subjective complaints of headaches.  
He also has demonstrated cognitive defects in memory.  He 
also has exhibited transient global amnesia episodes; 
however, the transient global amnesia episodes are not 
manifested by major seizures and minor seizure activity does 
not occur weekly.  Accordingly, the Board finds that in 
considering the veteran's symptoms in their totality, the 
current 30 percent rating is appropriate and the criteria for 
a higher rating, based on either the psychiatric diagnostic 
codes or the seizure disorders codes, are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 30 percent.  


 
In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
service-connected disability do not necessitate referral of 
the rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations.  The record reflects a 
hospitalization years ago following an amnesia episode, but 
there have not been frequent admissions.  While the veteran 
reported that his memory negatively affected his work when he 
was employed, he very clearly stated in the record and at his 
hearing that he stopped working in 1981 due to an injury to 
his legs.  Thus, the evidence does not indicate that the 
effects of his service-connected disability on his work rise 
to the level of marked interference with employment or are 
beyond the industrial impairment expected with the assigned 
schedular rating.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

An increased rating for chronic brain syndrome associated 
with brain trauma with super-imposed anxiety reaction, is 
denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


